Case: 13-3037    Document: 35     Page: 1   Filed: 04/30/2013




           NOTE: This order is nonprecedential.

   United States Court of Appeals
       for the Federal Circuit
                __________________________

                   SHERYL TAYLOR,
                      Petitioner,

                             v.
      MERIT SYSTEMS PROTECTION BOARD,
                 Respondent.
                __________________________

                        2013-3037
                __________________________

    Petition for review of the Merit Systems Protection
 Board in No. AT1221120255-W-1.
               __________________________

                      ON MOTION
                __________________________

                        PER CURIAM.
                        ORDER

     Sheryl Taylor moves for various relief, including a re-
 view of case law regarding appointment of counsel and
 answers to legal questions regarding the scope of Ms.
 Taylor’s appeal. Ms. Taylor also moves for sanctions to
 order the MSPB to release federal funds and appoint or
 assign counsel to her.
Case: 13-3037         Document: 35   Page: 2   Filed: 04/30/2013




 SHERYL TAYLOR V. MSPB                                       2

     Briefing is already complete in this appeal. Ms. Tay-
 lor has had the opportunity to raise any appealable issues
 in those briefs, and the merits panel will address them in
 turn.

     We have also at least twice previously ruled on Ms.
 Taylor’s motion asking for appointment of counsel, in-
 forming her that this court does not have a procedure for
 appointing or assigning counsel to pro se litigants. That
 holds equally true now in the context of Ms. Taylor’s
 request for sanctions.

       Accordingly,

       IT IS ORDERED THAT:

    (1) The motion regarding the scope of Ms. Taylor’s
 appeal is deferred for consideration by the merits panel.
 Copies shall be transmitted to the merits panel.

      (2) The motions requesting sanctions to release feder-
 al funds and appoint counsel are denied.



                                       FOR THE COURT


                                        /s/ Jan Horbaly
                                       Jan Horbaly
                                       Clerk




 s24